                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

    ABEL P. REYES,                             1:16-cv-00586-DAD-JLT (PC)
                          Plaintiff,
                                               AMENDED ORDER & WRIT OF HABEAS
    v.                                         CORPUS AD TESTIFICANDUM FOR ABLE
                                               P. REYES, CDC # P-55763, PLAINTIFF’S
                                               TELEPHONIC APPEARANCE
    M. FLORES, et al,
                          Defendants.          DATE: May 17, 2019
                                               TIME: 9:00 a.m.

          Abel P. Reyes, CDCR # P-55763, the plaintiff in proceedings in this case on May 17,
  2019, is confined at California Men’s Colony, East (CMC-East), in the custody of the Warden.
  In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
  Testificandum issue commanding the custodian to produce the inmate for telephonic appearance
  before Magistrate Judge Jennifer L. Thurston, in the Bakersfield Courthouse of the United States
  District Court, Eastern District of the California by calling (888) 557-8511, utilizing the
  passcode 1652736 on May 17, 2019, at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
   Warden to produce the inmate named above for telephonic appearance in the United States
   District Court at the time and place above, and from day to day until completion of court
   proceedings or as ordered by the court.

2. The custodian is ordered to notify the court of any change in custody of this inmate and to
   provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

  To: The Warden OR Sheriff of California Men’s Colony, East (CMC-East)

          WE COMMAND you to produce the inmate named above, along with his legal property,
  volume not to exceed two paper boxes, for telephonic appearance before the United States
  District Court at the time and place above, until completion of the proceedings, or as ordered by
  the court.

         FURTHER, you have been ordered to notify the court of any change in
  custody of the inmate and to provide the new custodian with a copy of this writ.

  IT IS SO ORDERED.

         Dated:   April 3, 2019                             /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
